Exhibit 10.1

FAIRMOUNT SANTROL HOLDINGS INC.

Severance Agreement

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and effective as of the 6th
day of May, 2016 (the “Effective Date”), by and between Fairmount Santrol
Holdings Inc., a Delaware corporation, and any successors thereto (“Fairmount”),
and Michael F. Biehl (“Executive”).

WITNESSETH:

WHEREAS, Executive is an employee of Fairmont; and

WHEREAS, Fairmount desires to provide Executive severance protection in the form
of severance payments and benefits in the event of certain terminations of his
employment.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Fairmount and Executive agree as follows:

1. Term of Agreement. The term of this Agreement shall begin on the Effective
Date and shall continue in full force and effect until the 5th anniversary of
the Effective Date, and shall renew for continuous one-year terms thereafter,
unless Fairmount has delivered to Executive 90-days advance written notice of
Fairmount’s election to not renew this Agreement. A decision by Fairmount to not
renew this Agreement shall not be considered a Qualified Termination (as defined
in subsection 5(b)). This Agreement is not a contract to employ Executive for a
definite time period, it being acknowledged that Executive’s employment is “at
will” and that either Executive or Fairmount may terminate the employment
relationship at any time.

2. Notice of Termination and other Matters. Any termination of Executive’s
employment, whether by Executive or Fairmount, will be communicated by written
notice (“Notice of Termination”) to the other party. The Notice of Termination
will specify the provisions of this Agreement, if any, upon which termination is
based and its effective date, which in no case will be more than 30 days after
the Notice of Termination. All notices and communications provided for in this
Agreement will be in writing and will be effective when delivered or mailed by
U.S. registered or certified mail, return receipt requested, postage prepaid,
addressed to Fairmount’s Secretary, and to Executive at the address shown above
or to such other address as either Fairmount or Executive may have furnished to
the other in writing.



--------------------------------------------------------------------------------

3. Compensation Upon Termination. In addition to any earned but unpaid base
salary, and any accrued but unused vacation, and subject to subsections 3(d) and
(e) below, Fairmount will provide Executive with the following severance
benefits in the event of a Qualified Termination (as defined in subsection
5(c)):

(a) Severance Pay. 18 months’ of severance pay (the 18-month period being the
“Severance Period”), in monthly installments. Executive’s monthly severance
payments will equal Executive’s highest annualized base salary in effect for the
twelve months preceding a Qualified Termination divided by 12. Executive’s
monthly severance payments shall commence on the first payroll date following
the date on which the Release (as defined in subsection 3(d)) becomes effective
and irrevocable; provided that any monthly payments that would have been paid
during the Release Period (as defined in subsection 3(d)) that are not paid
because the Release had not yet become effective and irrevocable will be paid in
a lump sum at the time the first monthly payment is made; provided, further,
that if the Release Period begins in one calendar year and ends in the following
calendar year, the first monthly payment will not be made until the second
calendar year, notwithstanding when the Release becomes effective and
irrevocable.

(b) Prorated Bonus. A prorated portion of Executive’s annual bonus for the year
in which the Qualified Termination occurs. The prorated amount shall equal
(i) the annual bonus that Executive would have earned based on his bonus
opportunity for the year and Fairmount’s actual performance results for the year
multiplied by (ii) a fraction, the numerator of which is the number of days
Executive was employed by Fairmount during the year of termination and the
denominator of which is the number of days in such year; provided, however,
that, notwithstanding Fairmount’s actual performance results, Executive will be
entitled to receive at least 25% of his annual base salary immediately prior to
the Qualified Termination. The prorated bonus amount will be paid at the same
time bonus payments are made to other Fairmount employees, but no later than
March 15th of the year following the year in which the Qualified Termination
occurs.

(c) Benefits. If Executive timely and properly elects health continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), Fairmount shall reimburse Executive for the monthly COBRA premium
paid by Executive for himself and his dependents. Such reimbursement shall be
paid to Executive by the last day of the month immediately following the month
in which Executive timely remits the premium payment. Executive shall be
eligible to receive such reimbursement until the earliest of: (i) the end of the
Severance Period; (ii) the date Executive is no longer eligible to receive COBRA
continuation coverage; and (iii) the date on which Executive becomes eligible to
receive substantially similar coverage from another employer or other source.
Notwithstanding the foregoing, if Fairmount’s payments under this Section 3(c)
would violate the nondiscrimination rules applicable to non-grandfathered plans
under the Affordable Care Act (the “ACA”), or result in the imposition of
penalties under the ACA and the related regulations and guidance promulgated
thereunder), the parties agree to reform this Section 3(c) in a manner as is
necessary to comply with the ACA.

(d) Release Requirement. Notwithstanding anything herein to the contrary,
Fairmount shall not be obligated to make any payment under subsections 3(a),
(b) or (c) above unless (i) prior to the 60th day following the date of the
Qualifying Termination (the “Release Period”), Executive executes a release of
all current or future claims, known or unknown, arising on or before the date of
the release against Fairmount and its subsidiaries and the directors, officers,
employees and affiliates of any of them, in a form approved by Fairmount (the
“Release”) and (ii) any applicable revocation period has expired during such
60-day period without Executive’s revocation of such Release.

 

2



--------------------------------------------------------------------------------

(e) Restrictive Covenants. Notwithstanding anything herein to the contrary,
Executive acknowledges that if he violates any of his obligations under any
non-competition, non-solicitation, non-disclosure, confidentiality,
non-disparagement or any other similar agreement with Fairmount or any of its
affiliates while employed with Fairmount or during the 18-month period following
the date of his termination of employment, Executive will immediately forfeit
his rights to any payments under subsections 3(a), (b) or (c) above and
Fairmount’s obligation to make such payments (or continue payments) will
immediately cease.

(f) Determination of Cause. Executive will not be entitled to any of the
compensation or benefits set forth in subsections 3(a), (b) or (c) above if
Fairmount determines, within 60 days after Executive’s termination and in a
commercially reasonable manner, that Executive’s conduct prior to Executive’s
termination would have warranted a discharge for “Cause” (as defined in
subsection 5(a)).

4. Section 409A. Executive and Fairmount intend that the payments and benefits
provided under this Agreement comply with the requirements of, or satisfy an
exemption from, Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (“Section 409A”) so that any payments
and benefits provided by the Agreement do not subject Executive to penalty taxes
and interest imposed for noncompliance with Section 409A and the Agreement shall
be interpreted in a manner that is consistent with this intent. Accordingly, the
following rules shall apply with respect to the payments and benefits, to be
provided to Executive under this Agreement:

(a) Each installment of the payments and benefits provided under this Agreement
shall be treated as a “separate payment” for purposes of Section 409A. Neither
Fairmount nor Executive shall have the right to accelerate or defer the delivery
of any such payments or benefits except to the extent specifically permitted or
required by Section 409A;

(b) The reimbursements described in subsection 3(c) shall be treated as exempt
“reimbursements and certain other separation payments” within the meaning of
Treasury Regulation Section 1.409A-1(b)(9)(v), and any reimbursement or payment
with respect to such benefits shall be made not later than December 31 of the
second calendar year following the calendar year in which Executive is
terminated; and

(c) If, as of the date of Executive’s Qualified Termination from Fairmount,
Executive is a “specified employee” within the meaning of Section 409A, then:

(i) Each installment of the payments and benefits due under this Agreement that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined)

 

3



--------------------------------------------------------------------------------

shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A. For purposes of this Agreement, the “Short-Term Deferral Period”
means the period ending on the later of the 15th day of the third month
following the end of Executive’s tax year in which Executive’s separation from
service occurs and the 15th day of the third month following the end of
Fairmount’s tax year in which Executive’s separation from service occurs; and

(ii) Each installment of the payments and benefits due under this Agreement that
is not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following Executive’s
“separation from service” from Fairmount shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s date of death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following Executive’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a “separation pay plan” (within the meaning of Section 409A) that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service).

(d) Executive and Fairmount further agree to make such revisions to this
Agreement as may be required to conform the provisions of the Agreement to the
requirements of Section 409A and any regulations or other Internal Revenue
Service guidance issued thereunder. Notwithstanding the forgoing, neither
Fairmount, its subsidiaries nor any of their directors, officers or employees
makes any guarantee with respect to the tax treatment of the payments provided
hereunder and shall have no liability for any tax or penalty imposed on
Executive with respect thereto.

5. Definitions. For the purposes of this Agreement, the terms listed below are
defined as follows:

(a) “Cause” means that, prior to any termination of employment, Executive has:

(i) committed and been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his or her duties or in the course of
his or her employment with Fairmount or any of its subsidiaries or affiliates;

(ii) committed intentional wrongful damage to property of Fairmount or any of
its subsidiaries or affiliates;

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of Fairmount or any of its subsidiaries or affiliates;

 

4



--------------------------------------------------------------------------------

(iv) violated the terms of any non-competition, non-solicitation or
non-disparagement agreement with Fairmount or any of its subsidiaries or
affiliates;

(v) committed gross negligence in the performance of his or her material duties
to Fairmount or any of its subsidiaries or affiliates;

(vi) violated the terms of Fairmount’s or any of its subsidiaries’ or
affiliates’ code of ethics, conflicts of interest or similar policy; or

(viii) committed any act or omission that is or has been demonstrably and
materially harmful to Fairmount or any of its subsidiaries or affiliates.

For purposes of this Agreement, no act or failure to act on Executive’s part
shall be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of Fairmount.

(b) “Good Reason” means:

(i) a material reduction in Executive’s base salary;

(ii) a material reduction in Executive’s target annual bonus opportunity;

(iii) a relocation of Executive’s principal place of employment by more than
fifty (50) miles;

(iv) the Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform the obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform, except where such assumption occurs by operation of law; or

(v) a material, adverse change in Executive’s title, reporting relationship,
authority, duties or responsibilities (other than temporarily while Executive is
physically or mentally incapacitated or as required by applicable law).

Executive cannot terminate his employment for Good Reason unless he has provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for Good Reason within thirty (30) days of the initial
existence of such grounds and the Company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances, if
curable. If Executive does not terminate his employment for Good Reason within
ninety (90) days after the first occurrence of the applicable grounds, then
Executive will be deemed to have waived his or her right to terminate for Good
Reason with respect to such grounds.

 

5



--------------------------------------------------------------------------------

(c) “Qualified Termination” means a termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason. A Qualified Termination
shall not include any termination (i) due to Executive’s death or disability;
(ii) by Fairmount for Cause; or (iii) as a result of Executive’s resignation or
retirement without Good Reason.

6. Successors; Binding Agreement. Fairmount will require any successor (whether
direct, indirect, by purchase, merger, consolidation, restructuring or
otherwise) to all or substantially all of its business or assets, where
assumption of these obligations does not occur automatically by operation of
law, expressly to assume and agree to perform this Agreement to the same extent
that Fairmount would be required to perform it if no such succession had taken
place. Any failure to obtain an assumption of this Agreement prior to the
effectiveness of any succession will be a breach of this Agreement and will
entitle Executive to compensation in the same amount and on the same terms as
Executive would be entitled hereunder. As used in this Agreement, “Fairmount”
means Fairmount as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. This Agreement will inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to Executive
hereunder if Executive had continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or if there is no such designee,
to Executive’s estate.

7. Waiver of Jury Trial. If any claim arising out of Executive’s employment or
termination is found not to be subject to final and binding arbitration, the
parties agree to waive any right to a jury trial if such claim is filed in
court.

8. Miscellaneous.

(a) The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.

(b) The validity, interpretation, construction and performance of this Agreement
will be governed by the laws of the State of Ohio.

(c) No waiver by Executive or Fairmount at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by Fairmount or
Executive, respectively, will be deemed a waiver of that or any other provision
at any subsequent time.

 

6



--------------------------------------------------------------------------------

(d) Any payments made to Executive will be paid net of any applicable
withholding required under federal, state or local law.

(e) Except to the extent Executive is covered under Fairmount’s Executive Change
in Control Severance Plan, this Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and replaces or
supersedes any previous agreement on such subject matter, including, without
limitation, the letter agreement between Executive and Fairmount, dated
February 9, 2016 (as modified on February 14, 2016). It may not be changed
orally, but only by agreement, in writing, signed by each of the parties hereto.
The terms or covenants of this Agreement may be waived only be a written
instrument specifically referring to this Agreement, executed by the party
waiving compliance.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

FAIRMOUNT SANTROL HOLDINGS INC. By:   /s/ Jenniffer D. Deckard Name:   Jenniffer
D. Deckard Title:   President and Chief Executive Officer

 

EXECUTIVE /s/ Michael F. Biehl Michael F. Biehl

 

7